DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Linda Sivik on 7/8/22.
The application has been amended as follows: 

Claim 1, line 1, delete “ hair care” and insert ---- shampoo----; delete lines 2-13 and insert ----
from about 10 % to about 20% of a detersive surfactant
from about 0.3 % to about 3% of 1-hydroxy-4-methy1-6-(2,4,4-trimethylpentyl)-2-pyridone monoethanolamine salt;
from about 0.3 % to about 6% of Diethylenetriaminepentakis (methylenephosphonic acid) wherein the combination of 1-hydroxy-4-methy1-6-(2,4,4-trimethylpentyl)-2-pyridone monoethanolamine salt and Diethylenetriaminepentakis (methylenephosphonic acid) has a modified fractional inhibitor concentration of 50 ppm
from about 40 % to about 95% of aqueous carrier.----
Claim 12, line 1, delete “ the substituted or “; line 2, delete “ unsubstituted 2-pyridinol N-oxide” and insert ----1-hydroxy-4-methy1-6-(2,4,4-trimethylpentyl)-2-pyridone monoethanolamine salt ----.
Claim 14, line 1, delete “ the iron chelator” and insert ---- Diethylenetriaminepentakis (methylenephosphonic acid) ----.
Claim 23, line 1, delete “ hair care” and insert ---- shampoo----; line 1, delete “ wherein the hair composition “.
Cancel claims 2-3, 6-11, 13 and 15-22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the art cited don PTO-1449 or PTO-892 disclose or fairly suggest the claimed shampoo composition  of claim 1 as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619